DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-29, 33-34, 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US 2012/0228943 A1).
In regards to claim 26, Nakashima discloses, in figure 1, a multi-line supply unit (10) for a vehicle control unit (99; par 0017), comprising: at least two supply lines (70a, 80a), which are each connected to at least one vehicle voltage source (30) at an input and are brought together at a common node (79; par 0033) at an output (output of 72b and 82b); a protective device (65) which includes, in each of the at least two supply lines (70a, 80a), at least one first damping diode (74, 84), which is looped into the at least two supply lines in the forward direction (par 0034, 0036), between the at least one vehicle voltage source (30) and the node (79), and at least one switch element (72, 82) looped into each of the at least two supply lines (70a, 80a), respectively, in parallel with the at least one damping diode (damping diodes 74 and 84 are connected in parallel with switches 72 and 82 respectively), respectively; and an evaluation and control unit (50) configured to measure and evaluate a line voltage at the inputs of the at least two supply lines (Par 0038), respectively, and to measure and evaluate a reverse-polarity-protected supply voltage at the common node (79; Par 0049), and to control the switch elements in the 
In regards to claim 27, Nakashima discloses, in figure 1, the multi-line supply unit as recited in claim 26, wherein the evaluation and control unit (50) is configured to compare the individual line voltages to each other and/or to the reverse-polarity-protected supply voltage (Par 0038-0039), and to generate the control signals for the at least one switch element, as a function of the comparisons (Par 0038, 0045), using a hardware control unit (506).
In regards to claim 28, Nakashima discloses, in figure 1, the multi-line supply unit as recited in claim 27, wherein the evaluation and control unit (50) is configured to close the at least one switch element (82), using the control signals generated by the hardware control unit (506), if a difference between the corresponding line voltage and the reverse-polarity-protected supply voltage at the common node (79) exceeds a predefined, first threshold value (Par 0048-0049, 0053; switch 82 is closed when returned to normal time of 12V, thus exceeds threshold value of 11.3V).
In regards to claim 29, Nakashima discloses, in figure 1, the multi-line supply unit as recited in claim 28, wherein the evaluation and 99551073.1 4control unit (50) is configured to open the at least one switch element (72), using the control signals generated by the hardware control unit (506), if the difference between the corresponding line voltage and the reverse-polarity-protected supply voltage at the common node (79) falls below a predefined, second threshold value (Par 0043, 0053; switch 72 is open when battery unit 30 becomes lower than the protection reference voltage value).
In regards to claim 33, Nakashima discloses, in figure 1, the multi-line supply unit as recited in claim 26, wherein in the at least two supply lines (70a, 80a), a field-effect transistor (par 0033, 0035) forms the at least one first damping diode (74, 84) and the at least one switch element (72, 82), respectively.
In regards to claim 34, Nakashima discloses, in figure 1, the multi-line supply unit as recited in claim 26, wherein at least one second damping diode (74, 84) is situated in at least two supply lines (70a, 80a), in each instance, in parallel with the at least one first damping diode (74, 84) and with the at least one switch element (72, 82), and is configured to reduce a pulse loading of the at least one switch element (Par 0034, 0036).
In regards to claim 41, Nakashima discloses, in figure 1, an operating method for a multi-line supply unit (10), the multi-line supply unit (10) including at least two supply lines (70a, 80a), which are each connected to at least one vehicle voltage source (30) at an input and are brought together at a common node (79; par 0033) at an output (output of 72b and 82b), a protective device (65) which includes, in each of the at least two supply lines (70a, 80a), at least one first damping diode (74, 84), which is looped into the at least two supply lines in the forward direction (Par 0034, 0036), between the at least one vehicle voltage source (30) and the node (79), and at least one switch element (72, 82) looped into each of the at 99551073.16least two supply lines (70a, 80a), respectively, in parallel with the at least one damping diode (damping diodes 74 and 84 are connected in parallel with switches 72 and 82 respectively), respectively, and an evaluation and control unit (50) configured to measure and evaluate a line voltage at the inputs of the at least two supply lines (Par 0038), respectively, and to measure and evaluate a reverse-polarity-protected supply voltage at the common node (79, Par 0049), and to control the switch elements in the at least two supply lines as a function of the evaluation, using corresponding control signals (Par 0039, 0045), the operating method comprising: measuring and evaluating a line voltage at the inputs of the at least two supply lines (70a, 80a, Par 0038), respectively, and a reverse-polarity-protected supply voltage at the common node (79, par 0049); and controlling the switch elements (72, 82) in the at least two supply lines (70a, 80a) as a function of the evaluation, using the corresponding control signals (Par 0039, 0045).
In regards to claim 42, Nakashima discloses, in figure 1, the operating method as recited in claim 41, wherein individual line voltages at the inputs (70a, 80a) are compared to each other and/or to the reverse-polarity-protected supply voltage (Par 0038-0039), and the corresponding control signals for the at least one switch element (72, 82) are generated as a function of the comparisons (Par 0038, 0045), using a hardware control unit (506).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2012/0228943 A1) in view of DiSalvo et al. (2006/0002043 A1).
In regards to claim 30, Nakashima disclose the multi-line supply unit as recited in claim 29, but does not clearly disclose wherein a difference between the first threshold value and the second threshold value is set using a variable resistor in the hardware control unit.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakashima to incorporate the teachings of DiSalvo by including wherein a difference between the first threshold value and the second threshold value is set using a variable resistor in the hardware control unit in order to provide overcurrent protection by using a current detection circuit that includes a switch connected across the load phase terminal and the line neutral terminal of the device as well as produce positive reference voltage (+Vref) for the negative input (-) of comparator U1 (DiSalvo, par 0020, 0025).
In regards to claim 36, Nakashima disclose the multi-line supply unit as recited in claim 26, but does not clearly disclose wherein the inputs of the at least two supply lines are connected to ground and damped by at least one RC element, which includes an ohmic resistor, respectively, and a capacitor, respectively.
However, DiSalvo discloses, in figure 3A, wherein the inputs of the at least two supply lines are connected to ground (70a, 80a are grounded as discussed in Nakashima) and damped by at least one RC element, which includes an ohmic resistor (R10), respectively, and a capacitor (C12), respectively (Par 0027).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakashima to incorporate the teachings of DiSalvo by including wherein the inputs of the at least two supply lines are connected to ground and damped by at least one RC element, which includes an ohmic resistor, respectively, and a capacitor, respectively in 
In regards to claim 37, Nakashima disclose the multi-line supply unit as recited in claim 26, but does not clearly disclose wherein the outputs of the at least two supply lines are each connected to ground and damped individually in front of the common node or jointly at the common node, by at least one RC element, which includes an ohmic resistor and a capacitor.
However, DiSalvo discloses, in figure 3A, wherein the outputs of the at least two supply lines are each connected to ground (70a, 80a outputs are grounded as discussed in Nakashima) and damped individually in front of the common node (79 as discussed in Nakashima) or jointly at the common node, by at least one RC element, which includes an ohmic resistor (R4) and a capacitor (C10, par 0025).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakashima to incorporate the teachings of DiSalvo by including wherein the outputs of the at least two supply lines are each connected to ground and damped individually in front of the common node or jointly at the common node, by at least one RC element, which includes an ohmic resistor and a capacitor in order to provide overcurrent protection by using a current detection circuit that includes a switch connected across the load phase terminal and the line neutral terminal of the device (DiSalvo, par 0020).
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2012/0228943 A1) in view of Cheng et al. (US 5,757,099).
In regards to claim 38, Nakashima disclose the multi-line supply unit as recited in claim 26, but does not clearly disclose wherein the common node is connectable to the control unit via a passive filter.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakashima to incorporate the teachings of Cheng by including wherein the common node is connectable to the control unit via a passive filter in order to prevent filter overload due to supply voltage distortions or ambient harmonics (Cheng, Col 9, lines 19-20).
In regards to claim 39, Nakashima disclose the multi-line supply unit as recited in claim 38. Cheng further discloses, in figure 4, wherein the passive filter (34) has an energy reserve, which is configured to compensate for a sudden, short-term voltage drop (Col 19, lines 46-57).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakashima to incorporate the teachings of Cheng by including wherein the passive filter has an energy reserve, which is configured to compensate for a sudden, short-term voltage drop in order to prevent filter overload due to supply voltage distortions or ambient harmonics (Cheng, Col 9, lines 19-20).
Allowable Subject Matter
Claims 31-32, 35, 40, 43-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896